Barker, J.
In this state, when the marital relation is terminated by a decree of this court, the subsequent relation of the parties to each other is the same as though no marriage between them had ever occurred; and they have no claim upon each other growing out of the former relation of husband and wife, except such as may be given to them by the judgment of separation (Kamp agt. Kamp, 59 N. Y., 212).
When the decree of divorce is granted upon the application of the husband for the reason of the adultery of his wife, she ceases to have any right to the care, control, education or companionship of the minor children. This is so whether the final decree awards the custody of the children to the father or is silent on that subject.
The court has no jurisdiction, on the petition of the wife after final judgment, to enjoin upon the husband or the children the company of the woman who lias violated her marriage vows. The idea that the court should interfere and impose upon the former husband the duty of admitting within the privacy of the family his divorced wife is repugnant to every sentiment of virtue and propriety. The father at all times is regarded as the head of the family, and may establish his home at such place as his interest and inclination induce him to select; and he is entitled to the care and custody of his children, with the right to provide for their education and to demand their services. This is subordinate, however, to the interests of the children and to the rights of *106the public, and the privileges of the husband may be interfered with when his life, habits or misbehavior make a proper case for judicial interference. Whenever the father’s misconduct is such that an interference is demanded, and the marital relation continues between the father and the mother, she is often selected as the most suitable person to have the custody and management of the minor children; and the husband’s authority and privilege is limited and controlled according to the circumstances and features of each particular case. When the mother is selected it is based upon the natural supposition that her virtues, and the affection which she has for her children, qualify her for the discharge of this duty. But when she is divorced from her hu'sband, and her family broken up by reason of the sins of her life, she is justly deprived of the favor and privilege for which the petitioner now prays.
There is no law nor custom for upholding the proceeding which the petitioner has instituted. It is not based upon the suggestion that there was any irregularity or mistake in entering the final decree with the provision that the custody of the child be given to the father.
This matter might very well be dismissed without further consideration upon the suggestions already made; but the provisions of the Bevised Statutes upon the subject of divorce being in confirmation of the views which we have already expressed, they are referred to in support of the order which we direct.
Section 59, chapter 8, is as follows: “ In any suit brought by a married woman for a divorce or for a separation from her husband, the court in which the same shall be pending may, during the pendency of the cause or at his final hearing, or afterwards, as occasion may require, make such order, as between the parties, for the custody, care and education of the children of the marriage as may be necessary and proper, and may at any time thereafter annul, vary or modify such order.”
*107This section and its provisions are Emited to cases where the wife appEes for a divorce or a separation and the husband is the guilty party, conferring upon the court the power to take away from the husband the care, custody and education of the children for the reason of his adultery or on account of his cruelty or misbehavoir to his wife.
The section has no appEcation whatever in a suit where 'the husband is the plaintiff, charging his wife with infidelity; nor was it necessary that the statute should provide for the cus-tody, of the children as between the father and the mother, for if the father should succeed in maintaining the accusations upon which his suit is based, in that event he would be in the full and complete enjoyment of his common law privileges as the head of the family, and father of the children, independent of any interference on the part of his divorced wife.
It was urged on the argument by the learned counsel for the plaintiff, that as the final decree awards the custody of the child to the father, that it is binding upon the defendant, and that this court has no jurisdiction to interfere on an appEcation of this character.
We are of the opinion that it was a question which the court had jurisdiction to determine, as between the father and the mother, awarding the custody to the father and depriving the mother of any interference with the care, custody and education of the child, and falls within the case of Kamp agt. Kamp (supra), holding that the court has no jurisdiction to interfere and alter or amend the terms of the final decree.
The order of the Special Term is reversed.
Brady and Daniels, JJ., concur.